       Case 2:20-cr-00037-TLN Document 24 Filed 04/27/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3
     Designated Counsel for Service
 4   801 I Street, Third Floor
     Sacramento, CA 95814
 5   T: (916) 498-5700
     F: (916) 498-5710
 6
 7   Attorneys for Defendant
     KENDELL DAVIS
 8
 9                             IN THE UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                    )   Case No. 2:20-CR-37-TLN
12                                                )
                         Plaintiff,               )   STIPULATION AND ORDER TO
13                                                )   CONTINUE STATUS CONFERENCE TO
14                          vs.                   )   JUNE 11, 2020
                                                  )
15                KENDELL DAVIS,                  )   Date: April 30, 2020
                                                  )   Time: 9:30 A.M.
16                      Defendant.                )   Judge: Hon. Troy L. Nunley
                                                  )
17
18           IT IS HEREBY STIPULATED and agreed by and between McGregor W. Scott, United

19   States Attorney, through Paul Hemesath, Assistant United States Attorney, counsel for Plaintiff,

20   and Heather Williams, Federal Defender, through Assistant Federal Defender Christina Sinha,

21   counsel for Defendant Kendell Davis, that the status conference currently set for April 30, 2020

22   may be continued to June 11, 2020 at 9:30 A.M.

23           On February 13, 2020, the government filed an indictment against Mr. Davis alleging a

24   violation of 18 U.S.C. § 922(g)(1). ECF No. 4. On April 15, 2020, the government provided the

25   defense with discovery, consisting of several video and audio files and 106 pages of discovery.

26           The defense requires time to review the discovery, conduct its investigation, and

27   otherwise prepare for trial. The defense believes that failure to grant the requested continuance

28   would deny it the reasonable time necessary for effective defense preparation, taking into

      Stipulation and Order to Continue Status        -1-          United States v. Davis, 2:20-cr-00037-TLN
      Conference to June 11, 2020
       Case 2:20-cr-00037-TLN Document 24 Filed 04/27/20 Page 2 of 3


 1   account the exercise of due diligence. The parties stipulate that the ends of justice served by

 2   granting the continuance outweighs the best interest of the public and Mr. Davis in a speedy trial.

 3   Therefore, for the purpose of computing time under 18 U.S.C. § 3161 et seq. (Speedy Trial Act),
 4   the parties request that the time period between April 30, 2020 and June 11, 2020, inclusive, be
 5   deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv) (Local Code T4), because it results
 6   from a continuance granted by the Court at Mr. Davis’s request, based on a finding that the ends
 7   of justice served by granting the continuance outweighs the best interest of the public and Mr.
 8   Davis in a speedy trial.
 9                                                 Respectfully submitted,
10                                                 HEATHER E. WILLIAMS
11                                                 Federal Defender

12
     Date: April 24, 2020                          /s/ Christina Sinha
13                                                 CHRISTINA SINHA
                                                   Assistant Federal Defender
14
                                                   Attorneys for Defendant
15                                                 KENDELL DAVIS

16
17   Date: April 24, 2020                          MCGREGOR W. SCOTT
                                                   United States Attorney
18
19                                                 /s/ Paul Hemesath
                                                   PAUL HEMESATH
20                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status       -2-           United States v. Davis, 2:20-cr-00037-TLN
      Conference to June 11, 2020
       Case 2:20-cr-00037-TLN Document 24 Filed 04/27/20 Page 3 of 3


 1                                                ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated: April 24, 2020
                                                             Troy L. Nunley
 8
                                                             United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status         -3-           United States v. Davis, 2:20-cr-00037-TLN
      Conference to June 11, 2020
